Citation Nr: 1311672	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-27 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for post-operative right inguinal hernia with scar.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from January 1071 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a compensable rating for post-operative right inguinal hernia with scar.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the proceeding is included in his Virtual VA record.  

In an October 2010 rating decision, the RO denied service connection for arthritis of the left knee, a rotator cuff tear of the left shoulder and arthritis of the right shoulder; and found that new and material evidence had not been submitted to reopen claims for service connection for degenerative joint disease of the right hip, degenerative joint disease of the left hip, arthritis of the lumbar spine, and degenerative joint disease of the right knee.  The Veteran has not submitted a notice of disagreement with this rating decision and the issues addressed in it are not currently before the Board.  They will not be addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his videoconference hearing in January 2012, the Veteran testified that he was receiving Social Security disability benefits, including in part due to his status post hernia repair.  A review of the claims file reveals that disability records from the Social Security Administration (SSA) have not been requested or associated with the Veteran's file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal must be remanded to obtain the Veteran's complete SSA records.  

The Board also notes that the Veteran was afforded another VA examination in March 2011 after the case was certified to the Board by the RO in February 2011.  This evidence should be considered by the RO after the remaining development requested below is accomplished.  See McBurney v. Shinseki, 23 Vet. App. 136, 138-39 (2009); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for residuals of a right inguinal hernia.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

